Citation Nr: 1547079	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-02 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a left eye disability, to include impaired vision.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that the March 2012 rating decision reflects that service connection was granted for tinnitus.  This represents a grant of the benefits sought with respect to that issue.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2015.  The record was held open 60 days for the submission of additional evidence.  No evidence was received.  However, as discussed at the hearing, a power of attorney in favor of the Oklahoma Department of Veterans Affairs was received.  

The Board notes that although the March 2012 rating decision reflects service connection was denied for a left hand disability, the Veteran's April 2012 notice of disagreement (NOD) pertains only to the issues of entitlement to service connection for a left knee disability, a left eye disability, and hearing loss.  However, the July 2015 hearing transcript raises the issue anew.  Transcript at 17.  The issue has not been adjudicated by the RO, and the Board does not have jurisdiction over it.  As such, the issue of entitlement to service connection for a left hand disability is REFERRED to the RO for appropriate action.  

In addition, as there are multiple psychiatric diagnoses of record, the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a left knee disability, a left eye disability, hearing loss, and a psychiatric disorder.  The Board finds that further development is necessary.  

The Veteran testified to having had a left knee injury while stationed at Fort Hood during service in approximately the early fall of 1997 when a tank plate slammed in to his knee.  He noted having been treated at the hospital, having been profiled for the left knee injury, and having used crutches for approximately four months thereafter.  He added that his doctor told him that he currently has a resulting deteriorated muscle or torn ligament of the left knee.  Although service treatment records from Fort Hood, to include in September 1997 and October 1997, are among the service personnel records, service treatment records are negative for a left knee injury.  Lending credibility to the Veteran's assertion, however, is a July 1999 VA treatment record reflecting a history of direct trauma from the lateral side of the knee during service, and the assessment chronic intermittent knee pain and swelling.  In view of the evidence and the Veteran's testimony, on remand an attempt should be made to obtain service treatment records pertaining to a left knee injury while stationed at Fort Hood in approximately early fall 1997.  

With respect to impaired vision, the August 1994 service entrance examination report shows that the eyes, pupils, and ocular motility were normal.  Ophthalmoscopic examination was normal.  A February 1996 service treatment record reflecting complaints of blurred vision in the left eye notes a history of treatment the night before for a head injury.  On examination, symptoms were reported to include twitching in the left eye and some blurriness.  Visual acuity was 20/30 in the left eye and 20/20 in the right eye.  A September 1997 service treatment record reflecting complaints of a decrease in vision notes a history of having had mo-gas spilled in his left eye along with treatment in Kuwait.  At separation in October 1997, a history of vision loss as a result of having mo-gas splashed in to his left eye during service in Kuwait was noted.  Vision was reported to be 20/20 and it was noted that he denied wearing glasses and contacts.  

The Board notes that although no pathology was identified on VA eye examination in October 2011, at the Board hearing in July 2015, the Veteran testified that his vision had worsened since that examination, with his prescription lenses having been increased twice, and that an eye specialist noted degeneration in the left eye.  In view of the evidence and the Veteran's assertions, the Board finds that a VA examination is warranted with respect to the nature and etiology of a left eye disability, to include impaired vision.  

With regard to hearing loss, service connection for tinnitus has been established to be a result of noise exposure during service, to include in association with having been a cavalry scout.  Although the October 2011 VA examination report notes no hearing loss for VA disability compensation purposes, the Veteran testified that his hearing loss is worse since that examination and that a different audiologist determined that he had enough hearing loss to require a hearing aid.  In addition, he stated that his hearing loss was due to the same noise exposure that caused his service-connected tinnitus.  In view of the evidence and the Veteran's assertions, a VA examination is warranted with respect to the nature and etiology of the Veteran's hearing loss.  

With respect to a psychiatric disorder, at the hearing in July 2015, the Veteran stated that he was stationed in a combat zone during service in Kuwait.  He noted having been on guard duty when his camp took enemy fire in, and in his May 2012 statement, stated that he had been pinned down during the attack for three hours with no relief, which resulted in nightmares and sleep difficulty.  

His DD Form 214 reflects that his military occupational specialty (MOS) was cavalry scout and that he had service in Kuwait in 1997.  In addition, service personnel records reflect that the Veteran was discharged due to adjustment disorder with depression.  

Although the April 2014 VA examiner opined that it is less than likely that a psychiatric disorder is related to service, noting symptoms were attributable to a personality disorder due to childhood trauma, the August 1994 service entrance examination report shows that psychiatric examination was normal.  Moreover, inpatient psychiatric records in October 1997, note that his difficulties did not constitute a full personality disorder, but that he had made it clear he would do whatever it took to get out the armed forces.  

As a psychiatric disorder was not noted at service entrance, and in the absence of clear and unmistakable evidence required to rebut the presumption of soundness at service entrance, the Veteran is presumed sound at service entrance with respect to a psychiatric disorder.  

Although service connection is not permissible for personality disorders, the Board finds that the Veteran should be afforded a new VA examination with respect to the nature and etiology of a psychiatric disorder to determine if he in fact has a psychiatric disorder other than personality disorder, and if it had onset in service or is related to service.  

In addition, at the Board hearing, the Veteran indicated recent treatment at the Tulsa Behavioral Medicine Service in Tulsa, Oklahoma, and that Drs. G. and T. related his PTSD and anxiety to service.  Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record, to include from the Tulsa Behavioral Medicine Service, as well as any audiology records not associated with the file, to include the opinion to the effect that hearing loss is sufficient to require hearing aids as referenced at the hearing.  

Further, in January 2013, the Veteran applied for VA Vocational Rehabilitation.  It does not appear that the Veteran's vocational rehabilitation folder has been obtained and associated with the file.  It has been held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  A copy of the Veteran's vocational rehabilitation folder is to be obtained for consideration on appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all steps necessary to obtain the Veteran's service treatment records pertaining to a left knee injury in the early fall of 1997, to include a request to Fort Hood Medical Records Department to determine whether additional service records are available.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Contact the appropriate repository and attempt to obtain VA Vocational Rehabilitation records for the Veteran, and associate them with the Veteran's file.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Obtain complete VA treatment records, to include form the Tulsa Behavioral Medicine Service in Tulsa, Oklahoma, as well as the referenced audiology opinion to the effect that he has hearing loss sufficient to require hearing aids referenced at the Board hearing.   

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

4.  After completion of the above, schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a left eye disability/impaired vision had its onset during, or is otherwise related to, his active service, to include being splashed with gas.  

A rationale for opinions expressed should be provided.  

5.  Schedule the Veteran for a VA hearing examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.

The examiner is to conduct all indicated tests and determine whether the Veteran has hearing loss for VA compensation purposes.  See 38 C.F.R. § 3.385.

If hearing impairment for VA purposes is found, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss is related to his active service, or is caused by or aggravated by service-connected tinnitus. 

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A rationale for all opinions expressed should be provided.  

6.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist.  The entire record must be reviewed by the examiner. 

The examiner is to conduct all indicated tests and identify the Veteran's psychiatric disorder(s) and determine if he has a psychiatric disorder other than a personality disorder.

For any identified psychiatric disorder other than a personality disorder, the examiner is to provide an opinion as to whether the disorder had its onset during, or is otherwise related to service.

Consideration should be given to the in-service psychiatric treatment and the Veteran's report of an in-service stressor for possible PTSD of being in fear of his life in Kuwait.

A rationale for all opinions expressed must be provided.  

7.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

